      Case 1:16-cv-03426-MKV-SDA Document 114 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                5/15/2020
 Ryan Jhagroo,

                                Plaintiff,
                                                               1:16-cv-3426 (MKV) (SDA)
                    -against-
                                                               ORDER SCHEDULING TELEPHONIC
 Officer Brown (John Doe), et al,                              SETTLEMENT CONFERENCE

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A telephonic settlement conference is scheduled before Magistrate Judge Stewart Aaron

on Tuesday, June 16, 2020 at 1:30 p.m. Mohawk Correctional Facility shall ensure for the

participation of Plaintiff, Ryan Jhagroo, by telephone at a suitable place within the facility. If the

scheduled time and date presents a hardship, Defendant’s counsel or the Warden or the

Warden’s designee should promptly inform Chambers by filing a letter on the docket or by calling

Courtroom Deputy Katherine Lopez at (212) 805-0274.

       The Court will provide dial-in information to Defense counsel by email before the

conference, and he shall provide it to Mohawk Correctional Facility within an appropriate amount

of time prior to the Conference.

       At this conference, Judge Aaron will act as a mediator, attempting to help the parties

reach agreement on terms of settlement. In addition, the date of this conference may be

changed, if necessary, for any reason.

       Pro se Plaintiff is reminded that this settlement conference will go forward even if the

Clerk of Court is unable to locate limited appearance pro bono counsel to represent Plaintiff.
     Case 1:16-cv-03426-MKV-SDA Document 114 Filed 05/15/20 Page 2 of 2



       Defendants shall comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

       Chambers will mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              May 15, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
